Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 13, 2021                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  163275 & (32)                                                                                               Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 163275
                                                                     COA: 357514
                                                                     Washtenaw CC: 18-000596-FC
  JACOB LANGSTON-PORTER LABELLE,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the July 12, 2021 order of the Court of Appeals is considered
  and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this
  case to the Court of Appeals for consideration as on leave granted. We further ORDER
  that trial court proceedings are stayed pending the completion of this appeal.

           MCCORMACK, C.J., did not participate due to her preexisting relationship with a
  party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 13, 2021
           b0810
                                                                                Clerk